Citation Nr: 1449928	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1955.  He died in May 2002, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 decision in which a Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.

The appellant testified at a hearing before a Decision Review Officer at the RO in May 2004.  A transcript of the hearing has been associated with the record.

In May 2006, the Board remanded the issue on appeal to the RO for further development of the evidence, and, in an April 2007 decision, the Board denied the appellant's claim for DIC benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in a September 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter to the Board for action consistent with the parties' September 2008 Joint Motion for Remand.  Thereafter, the Board remanded the claim to the AMC/RO in April 2010, April 2011, July 2013, and May 2014 with orders for additional development to be conducted.


FINDING OF FACT

The Veteran underwent several procedures at a VA medical facility in April and May 2002 which resulted in the Veteran's death due to sepsis and which were performed without informed signed consent.


CONCLUSION OF LAW

The criteria for VA DIC under 38 U.S.C.A. § 1151 for the Veteran's death are met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The appellant asserts that during the Veteran's period of hospitalization in April and May 2002, he developed infections, which resulted in his death.  She argues that such infections occurred because of negligence and carelessness on the part of VA.

For claims filed after October 1, 1997, such as this one, DIC shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Here, the medical evidence of record shows that the Veteran's death was actually caused, at least in part, by VA hospital care.  Specifically, the record shows that the Veteran was first admitted as an inpatient to the Saginaw VAMC in April 2002 with atrial fibrillation and rapid ventricular rate.  During the course of admission, he developed acute congestive heart failure as well a right lower lobe pneumonia leading to an exacerbation of his COPD and respiratory failure.  The Veteran initially refused to be intubated; however doctors apparently asked his family to intervene, and the veteran was ultimately intubated.  He was also fitted with a feeding tube and central catheters.  As a result of diagnostic testing, the Veteran was found to be thyrotoxic.  His physicians determined that the Veteran would need radioactive ablation of the thyroid gland and would therefore need to be transferred to the Ann Arbor VAMC.  Prior to his transfer, the Veteran was treated for numerous conditions, including thyrotoxicosis, atrial fibrillation with a rapid ventricular rate secondary to thyrotoxicosis, hypertension and congestive heart failure, severe acute hepatic failure, COPD, thrombocytopenia, and respiratory failure secondary to right lower lobe pneumonia and COPD.  While at the Saginaw VAMC, the Veteran was administered Ceftriaxone empirically for right lower lobe infiltrate/pneumonia, although it was noted that cultures had been negative. 

Later in April 2002, the Veteran was transferred to the Ann Arbor VAMC.  There it was noted that the Veteran's prolonged intubation and ventilator support resulted in fungemia secondary to line infection, MRSA pneumonia, and bacteroides bacteremia, of an unknown source.  He was treated with Ceftaz/Levo for sepsis.  During the course of hospitalization, the veteran remained critically ill.  He was diagnosed as having sepsis syndrome with multiple system organ failure.  In May 2002, the veteran died. 

According to his death certificate, the cause of the Veteran's death was pneumonia due to sepsis.  Other significant conditions contributing to death were disseminated intravascular coagulation, chronic pulmonary disease, liver disease, and congestive heart failure.  A December 2003 VA medical expert opinion further indicates that the Veteran's fatal sepsis was a complication of intubation and the insertion of central catheters by VA.  Thus, there is no dispute that VA treatment did in fact cause sepsis which led to the Veteran's death.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b) , all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. 

Signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; or (v) Require injections of any substance into a joint space or body cavity.  The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

In this case, it remains arguable that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider during its treatment of the Veteran.  Regardless, the Board still finds that the appellant is entitled to payment of DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death because there is no signed informed consent form from the Saginaw VAMC contained in the record.  The Board remanded the appellant's claim on three occasions in order that such forms be obtained and included in the record, yet no such documents could be found.  The RO indicated in correspondence dated in July 2014 that all efforts to obtain informed consent documents from the Saginaw VAMC had been exhausted and, as such, the records "either do not exist or are irretrievable."  The Board recognizes that an April 23, 2002, VA discharge summary states that although the Veteran initially refused to be intubated, "after intervention of the family it was decided to intubate the patient and the patient was intubated."  The fact remains, however, that the record contains no such document to verify that the Veteran actually gave informed consent to the intubation or the insertion of the central catheters which led to the fatal sepsis.  

The December 2003 VA examiner stated that the Veteran's infections are "expected complications" of procedures like intubation and catheter placement.  The Board thus finds that the high likelihood of life-threatening infections is a "significant risk of complication or morbidity" with respect to intubation and catheter placement.  As such, the lack of a signed and witnessed consent form filed in the Veteran's medical records violates the requirements of 38 C.F.R. § 17.32(d), which requires signature consent for any procedure which has a significant risk of complication or morbidity.  Because signed consent is flatly required in such a situation, the Board cannot conclude that the absence of such signed consent constitutes a minor deviation from VA's consent requirements.  38 C.F.R. § 3.361(d)(1)(ii).  Although there is some reference to the Veteran, or his family, having consented prior to the procedures, in the absence of any proof thereof, the Board cannot conclude that signature consent was obtained.

As such, the Board finds that the Veteran's death due to sepsis was proximately caused by VA carelessness in its failure to follow procedures in obtaining proper consent from the Veteran prior to providing treatment.  38 C.F.R. §§ 3.361, 17.32(c).  Accordingly, DIC compensation under 38 U.S.C.A. § 1151 is warranted, and the appeal is granted.









ORDER

DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


